         Case 1:09-cv-00320-TJA Document 56                Filed 09/22/21     Page 1 of 2



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. THOMAS J. AQUILINO, JR., SENIOR JUDGE
____________________________________________
ALPINESTARS S.P.A.,                          :
                                             :
                      Plaintiff,             :   Court No. 08-0367
                                             :   and Attached Schedule
                  v.                         :
                                             :
UNITED STATES,                               :
                                             :
______________________Defendant _____________:

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Brandon A. Kennedy hereby enters his appearance as lead

attorney of record for the United States, defendant, in the above-captioned action as well as in

the actions listed on the attached schedule (in which the parties and case names are the same as

in the above), and requests that all papers in connection therewith be referred to his attention.

                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               JEANNE E. DAVIDSON
                                               Director

                               BY:             /s/ Justin R. Miller
                                               JUSTIN R. MILLER
                                               Attorney-In-Charge
                                               International Trade Field Office

                                               /s/ Brandon A. Kennedy
                                               BRANDON A. KENNEDY
                                               Trial Attorney
                                               Department of Justice, Civil Division
                                               Commercial Litigation Branch
                                               26 Federal Plaza – Suite 346
                                               New York, New York 10278
                                               (212) 264-9237
Dated: September 22, 2021                      Attorneys for Defendant
       Case 1:09-cv-00320-TJA Document 56     Filed 09/22/21   Page 2 of 2




                       Schedule to Notice of Appearance

1:09-CV-0178
1:10-CV-0024
1:09-CV-0075
1:09-CV-0115
1:10-CV-0028
1:09-CV-0322
1:09-CV-0147
1:09-CV-0074
1:09-CV-0112
1:10-CV-0079
1:09-CV-0320
1:09-CV-0393
1:09-CV-0388
1:09-CV-0076
1:09-CV-0113
1:09-CV-0513
1:10-CV-0080
1:08-CV-0407
1:09-CV-0319
1:09-CV-0176
1:09-CV-0077
1:09-CV-0114
1:10-CV-0027
1:10-CV-0078
1:09-CV-0179
1:10-CV-0025
1:09-CV-0107
1:09-CV-0131
1:09-CV-0389
1:10-CV-0009
1:09-CV-0321
1:09-CV-0418
1:09-CV-0517
1:10-CV-0006
1:10-CV-0008
1:08-CV-0408
1:10-CV-0005
1:09-CV-0417
1:09-CV-0512
